Citation Nr: 9926169	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disorder, status post laminectomy and tumor resection, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for a neck disorder, 
with headaches.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for a bilateral ankle 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO assigned a 20 percent disability rating for a service-
connected low back disorder, status post laminectomy and 
tumor resection.  Also in that decision, the RO denied 
service connection for a neck disorder with headaches, a 
right shoulder disorder, a left shoulder disorder, a 
bilateral knee disorder, and a bilateral ankle disorder. 

A hearing was held in June 1999, in Lincoln, Nebraska, before 
Jeff Martin, who is a Member of the Board, and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991).  The Board will address 
the claims for an increased disability rating for a service-
connected low back disorder, status post laminectomy and 
tumor resection, and for service connection for a neck 
disorder with headaches, a left shoulder disorder, a 
bilateral knee disorder, and a bilateral ankle disorder, in a 
remand that follows the decision on the remaining claim on 
appeal, the claim for service connection for a right shoulder 
disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for a right shoulder disorder.

2.  The veteran received treatment during service for right 
shoulder pain.

3.  In 1997, a VA physician diagnosed rotator cuff tendinitis 
and impingement syndrome in the veteran's right shoulder.


CONCLUSION OF LAW

It is reasonably shown that right shoulder rotator cuff 
tendinitis and impingement syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right 
shoulder disorder.  He contends that he has chronic pain in 
his right shoulder that began during service, following 
injuries from playing baseball and football in the early 
1980s, and an automobile accident in 1987.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran's claim for service connection for a right 
shoulder disability is addressed by medical records regarding 
problems with the right shoulder during and after service.  
The Board finds that this evidence is sufficient to create a 
well grounded claim on that issue.  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that the facts 
relevant to the veteran's claim for service connection for a 
right shoulder disorder have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

In a December 1975 medical history report, completed at the 
time of entrance into service, the veteran reported that he 
had sustained a fracture of his right clavicle when he was 
five years old.  In the report of a December 1975 medical 
examination, the examiner noted a slight deformity of the 
right clavicle.  The examiner did not report any other 
abnormality of the upper extremities.

Service outpatient medical treatment notes indicate that the 
veteran was seen in September 1985 for pain and morning 
stiffness in his joints, including his ankle, knees, hips and 
shoulders, with the right shoulder reportedly worse than the 
left.  The examiner noted that the range of motion of the 
veteran's right shoulder was diminished due to pain with 
abduction and with lateral and posterior swinging.  The 
examiner noted pain over the deltoid and tenderness of the 
suprascapular area, without pain in the acromioclavicular 
joint.  The examiner's assessment was osteoarthritis and 
right shoulder strain.  A December 1987 report from a private 
chiropractor, T. L. Smith, D.C., indicated that the veteran 
saw Dr. Smith for treatment following an August 1987 
automobile accident.  The veteran told Dr. Smith that another 
car struck the rear of his car while he was stopped at a 
traffic light.  The veteran reported that he had pain and 
stiffness in his neck, mid-back, and lower back.

In his April 1996 claim for compensation, the veteran 
reported that he had persistent shoulder pain that he had 
first noticed after the automobile accident in 1987.  He 
wrote that the shoulder was routinely painful in the morning, 
and during and after exercise.

On VA medical examination in February 1997, the veteran 
reported that he had pain in his right shoulder with throwing 
and overhead activities.  The examining physician observed 
positive impingement signs in the right shoulder.  The right 
shoulder had a full range of motion, with tenderness over the 
greater tuberosity.  The cross-chest maneuver was negative, 
and the right upper extremity was neurologically intact to 
motor and sensory testing.  Internal and external rotation 
strength was normal, but external rotation against resistance 
resulted in pain in the right shoulder.  Examination of the 
right clavicle revealed no tenderness or palpable deformity, 
and no limitation of motion.  The examiner's impressions 
included right rotator cuff tendinitis with impingement 
syndrome.  The examiner also stated that there were no 
limitations resulting from the past right clavicle fracture.  
X-rays taken in August 1996 revealed a small bone island in 
the right humeral head, with no evidence of fracture, 
dislocation, or significant degenerative change of the right 
shoulder.

On VA examination in March 1997, the veteran reported that 
his right shoulder hurt with driving, overhead activities, or 
any movement.  The examining physician found that the right 
shoulder had full range of motion, with forward flexion to 
180 degrees, abduction to 180 degrees, and external rotation 
to 35 degrees.  The ranges of motion were equal to those in 
the left shoulder, and the strength of the right shoulder was 
5/5, with some minimal amount of pain.  There was continued 
pain with repeated motion, and against moderate and strong 
resistance, particularly with forward overhead motion and 
resisted external rotation.  The examiner noted positive 
forward impingement and a positive drop arm test.  The 
examiner reported that x-rays of the right shoulder did not 
reveal any pathology.  The examiner's impression was right 
shoulder impingement.

In his June 1999 travel board hearing, the veteran reported 
that pain in his right and left shoulders had begun during 
service in the early 1980s, while he was playing baseball and 
football for several teams.  He reported that he had soreness 
with movement of the right shoulder, as well as a cracking 
sensation.  He reported that the pain in the right shoulder 
was worse than that in the left.

Physicians have observed both during and shortly after 
service that the veteran had pain with certain motions of his 
right shoulder.  On recent examination, a physician diagnosed 
rotator cuff tendinitis with impingement syndrome.  Although 
service records of right shoulder problems and the recent 
findings are dated many years apart, the fact that a right 
shoulder disorder was diagnosed relatively soon after the 
veteran's separation from service tends to support a finding 
that the disorder began during service.  While the veteran 
was noted to have a right clavicle fracture during childhood, 
no impairment of right shoulder function was noted when he 
was examined for entrance into service, and a physician who 
recently examined him concluded that he did not have residual 
impairment due to the clavicle fracture.  Taking into account 
all of the evidence, the Board finds that the record 
reasonably supports service connection for right shoulder 
rotator cuff tendinitis with impingement syndrome.


ORDER

Entitlement to service connection for right shoulder rotator 
cuff tendinitis with impingement syndrome is granted.



REMAND

The veteran is seeking an increased disability rating for a 
service-connected low back disorder, status post laminectomy 
and tumor resection.  He is also seeking service connection 
for a neck disorder with headaches, a left shoulder disorder, 
a bilateral knee disorder, and a bilateral ankle disorder.  
Upon review of the claims file, the Board finds that although 
the veteran has received several VA examinations, those 
examinations have not addressed certain matters that are 
relevant to some of the veteran's claims.  The Board also 
finds that the veteran has identified certain medical records 
that are not associated with the claims file, and that could 
be relevant to some of his claims.  Therefore, the Board will 
remand this case for additional VA examinations to address 
specific questions, and for attempts to obtain the specified 
medical records.

The veteran is seeking a higher disability rating for his 
service-connected low back disability.  In January 1995, he 
underwent back surgery which involved removal of a tumor from 
his spine at L4, and an L4 laminectomy.  The veteran's 
treating physician for that surgery was Lyal G. Leibrock, 
M.D., of the University of Nebraska Medical Center.  In his 
June 1999 travel board hearing, the veteran reported that he 
had continued in Dr. Leibrock's care since 1995.  The veteran 
asserted that Dr. Leibrock's records would provide relevant 
information regarding the condition of his back since the 
surgery.  On remand, the RO should obtain copies of the 
records of Dr. Leibrock's treatment of the veteran from 1995 
through the present.

The veteran has requested service connection for pain in his 
neck and head.  He has reported that he sustained injury to 
his neck in an automobile accident in 1987, and that he 
sought treatment for headaches at various times during 
service.  In his June 1999 travel board hearing, the veteran 
indicated that he did not wish to pursue a claim for service 
connection for head pain as related to possible aneurysms.  
He stated that he was still claiming service connection for 
residuals of neck injury in the 1987 accident.  He stated 
that his neck injury claim was to include service connection 
for headaches associated with the neck injury.  He reported 
that he continued to have neck pain and headaches.

Private chiropractic treatment records dated in 1987 indicate 
that the veteran reported neck pain following a 1987 
automobile accident.  The reports of VA examinations of the 
veteran performed in 1996 and 1997, however, do not 
adequately address the current condition of the veteran's 
neck and any residual manifestations of the 1987 accident.  
Therefore, the veteran should be scheduled for a VA 
examination to determine the etiology and current 
manifestations of any neck disorder and any related headache 
disorder.

The veteran contends that he had chronic left shoulder pain 
and stiffness that began in service, following sports 
injuries and the 1987 automobile accident.  The veteran has 
asserted that a continuing disorder of his left shoulder is 
documented by the records of chiropractic treatment that he 
has received.  The veteran has identified four chiropractors 
who have treated him.  Documents in the claims file reflect 
that the RO sought treatment records from the chiropractors 
that the veteran listed.  The claims file contains records 
from three of those chiropractors, Drs. Dierenfield, Japp, 
and Smith.  However, the RO's request for information from 
the fourth chiropractor, Roger Wipf, D.C., was returned to 
the RO marked as incorrectly addressed.  In the interest of 
securing all relevant evidence, the RO should afford the 
veteran the opportunity to obtain records of his treatment by 
Dr. Wipf and submit them to the RO, or to provide the RO with 
an address for Dr. Wipf so that the RO can request the 
records.  The Board also notes that the VA examination 
records do not adequately address the nature and etiology of 
any current disorder of the veteran's left shoulder.  
Therefore, the veteran should be scheduled for a VA 
examination to obtain that information.

The veteran contends that he has pain and weakness in his 
knees and ankles that began during service.  He asserts that 
his knee and ankle problems are associated with his service-
connected low back disability, and that the knee and ankle 
problems have been noted in the course of the treatment for 
his back.  Therefore, his knee and ankle claims should be 
reviewed again based on consideration of the treatment 
records from Dr. Leibrock that are to be obtained pursuant to 
this remand.

Finally, in keeping with the Court's opinion in Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Board notes that the 
veteran has the right to submit additional evidence and 
argument on any or all of the matters that the Board has 
remanded to the RO.  As part of this remand, the Board 
requests that the RO direct the veteran's attention to his 
rights in that regard.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of the 
veteran's treatment from 1995 through the 
present by Lyal G. Leibrock, M.D., of the 
University of Nebraska Medical Center.  
The RO should associate those records 
with the veteran's claims file.

2.  The RO should afford the veteran the 
opportunity to obtain records of his 
treatment by chiropractor Roger Wipf, 
D.C., and submit them to the RO; or, to 
provide the RO with an address for Dr. 
Wipf so that the RO can request the 
records.


	(CONTINUED ON NEXT PAGE)

3.  The RO should schedule the veteran 
for a VA medical examination to determine 
the nature, etiology, and current 
manifestations of any current disorders 
affecting the veteran's neck and head.  
It is very important that the examining 
physician be provided with the veteran's 
claims file and a copy of this remand to 
review prior to the examination.  All 
necessary tests and studies should be 
performed.  The examiner should be asked 
to provide a diagnosis of any current 
disorders of the veteran's cervical spine 
and neck, and any current disorder 
manifested by headaches.  The examiner 
should also be asked to provide an 
opinion as to the likely etiology of each 
diagnosed disorder.

4.  The RO should schedule the veteran 
for a VA medical examination to determine 
the nature, etiology, and current 
manifestations of any current disorder 
affecting the veteran's left shoulder.  
It is very important that the examining 
physician be provided with the veteran's 
claims file and a copy of this remand to 
review prior to the examination.  All 
necessary tests and studies should be 
performed.  The examiner should be asked 
to provide a diagnosis of any current 
disorders of the veteran's left shoulder, 
and an opinion as to the likely etiology 
of each diagnosed disorder.

5.  The RO should inform the veteran that 
he has the right to submit additional 
evidence and argument on any or all of 
the matters that the Board has remanded 
to the RO.


6.  Following receipt of records from Dr. 
Leibrock, as well as any other additional 
evidence received, the RO should review 
the veteran's claims for service 
connection for bilateral knee disorders 
and bilateral ankle disorders.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







